EXHIBIT 10.14

EXECUTION VERSION

LICENSE AGREEMENT

by and between

ADOLOR CORPORATION

and

EPICEPT CORPORATION

Dated as of July 23, 2003

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1

 

        DEFINITIONS

   1

ARTICLE 2

 

        LICENSES AND EXCLUSIVITY

   9

2.1

 

License Grant

   9

2.2

 

Use of Affiliates, Sublicensees and Subcontractors

   9

2.3

 

Exclusivity

   9

2.4

 

No Implied Licenses

   9

2.5

 

Reservation of Rights

   10

2.6

 

Non-assertion of EpiCept Future Patents

   10

ARTICLE 3

 

        DEVELOPMENT, COMMERCIALIZATION AND SUPPLY

   10

3.1

 

Data and Materials Transfer and Right of Reference

   10

3.2

 

Conduct of Current Study

   10

3.3

 

Diligence

   11

3.4

 

Reports

   11

3.5

 

Regulatory Matters; EpiCept Assistance

   11

3.6

 

Regulatory Matters; Adolor’s Assistance

   12

3.7

 

Adverse Event Reporting

   12

3.8

 

Adolor’s Right of First Refusal

   13

3.9

 

EpiCept Right to Co-Promote

   13

3.10

 

Supply

   14

ARTICLE 4

 

        INITIAL PAYMENT AND MILESTONE PAYMENTS

   15

4.1

 

Initial Payment

   15

4.2

 

Milestone Payments

   15

ARTICLE 5

 

        ROYALTIES

   16

5.1

 

Royalty Rates

   16

5.2

 

Royalty Term

   16

5.3

 

Royalty Reductions

   17

5.4

 

Reports and Payments

   18

5.5

 

Taxes and Withholding

   18

5.6

 

Currency Exchange

   19

 

i

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

5.7

 

Maintenance of Records; Audit

   19

5.8

 

Interest on Late Payments

   20

ARTICLE 6

 

        REPRESENTATIONS, WARRANTIES AND COVENANTS

   20

6.1

 

Mutual Representations and Warranties

   20

6.2

 

Additional EpiCept Representations, Warranties and Covenants

   21

6.3

 

Additional Adolor Representations, Warranties and Covenants

   23

6.4

 

Disclaimer of Warranties

   23

ARTICLE 7

 

        CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS

   23

7.1

 

Confidentiality

   23

7.2

 

Authorized Disclosure

   23

7.3

 

Return of Confidential Information

   23

7.4

 

Unauthorized Use

   24

7.5

 

Public Announcements

   24

7.6

 

Disclosures for Tax Purposes

   24

ARTICLE 8

 

        INDEMNIFICATION

   24

8.1

 

Adolor

   24

8.2

 

EpiCept

   25

8.3

 

Indemnification Procedures

   25

8.4

 

Insurance Proceeds

   26

8.5

 

Insurance

   27

ARTICLE 9

 

        TERM AND TERMINATION

   27

9.1

 

Term

   27

9.2

 

Voluntary Termination by Adolor

   27

9.3

 

Material Breach

   27

9.4

 

Bankruptcy

   28

9.5

 

Continuing Rights of Sublicensees

   28

9.6

 

Effect of Expiration or Termination

   28

9.7

 

Limitation of Liabilities

   28

 

ii

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE 10

 

        INTELLECTUAL PROPERTY

   29

10.1

 

Ownership of Technology and Patent Rights

   29

10.2

 

Prosecution of EpiCept Licensed Patents

   29

10.3

 

Right to Consult

   29

10.4

 

Abandonment of Prosecution by EpiCept

   30

10.5

 

Patent Term Extensions

   30

10.6

 

Patent Marking

   30

10.7

 

Third Party Infringement

   30

10.8

 

Infringement of Third Party Rights

   31

ARTICLE 11

 

        MISCELLANEOUS

   32

11.1

 

Assignment

   32

11.2

 

Further Actions

   32

11.3

 

Force Majeure

   32

11.4

 

Notices

   33

11.5

 

Amendment

   33

11.6

 

Waiver

   33

11.7

 

Counterparts; Facsimile Signatures

   34

11.8

 

Descriptive Headings

   34

11.9

 

Governing Law

   34

11.10

 

Severability

   34

11.11

 

Entire Agreement of the Parties

   34

11.12

 

Independent Contractors

   35

11.13

 

Accrued Rights; Surviving Obligations

   35

11.14

 

Compliance with Export Regulations

   35

11.15

 

Expenses

   35

11.16

 

No Third Party Beneficiaries

   35

11.17

 

No Strict Construction

   35

 

iii

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

           Page Schedules       Schedule 1.20    EpiCept Licensed Patents   
Schedule 1.34    LidoPAIN® SP Product Data    Schedule 3.1(a)    Final Audited
Study Reports    Schedule 3.1(b)    Form of Letter to FDA    Schedule 3.2   
Description of Ongoing of Current Study With Respect to LidoPAIN® SP Product   
Schedule 3.10(a)    Cost Per Patch    Schedule 4.1    EpiCept Wire Transfer
Instructions   

 

iv

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This LICENSE AGREEMENT (the “Agreement”), dated as of July 23, 2003 (the
“Effective Date”), is made by and between Adolor Corporation, a Delaware
corporation having its principal office at 700 Pennsylvania Drive, Exton,
Pennsylvania 19341 (“Adolor”), and EpiCept Corporation, a Delaware corporation
having its principal office at 270 Sylvan Avenue, Englewood Cliffs, New Jersey
07632 (“EpiCept”). Adolor and EpiCept are each sometimes referred to
individually as a “Party” and together as the “Parties.”

RECITALS

WHEREAS, EpiCept is currently developing a topical lidocaine patch product known
as LidoPAIN® SP for the treatment of pain associated with surgical wounds;

WHEREAS, Adolor is engaged in the research and development of proprietary
pharmaceutical products for the treatment of pain; and

WHEREAS, Adolor desires to obtain from EpiCept, and EpiCept desires to grant to
Adolor, the exclusive rights in the Territory to certain patents and other
technology for the development and commercialization of Licensed Products (each
as defined below).

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, Adolor and EpiCept,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, whether in the singular or plural, each of the
following capitalized terms shall have the meanings set forth in this Article 1.

1.1 “Adolor Inventions” has the meaning set forth in Section 10.1(b).

1.2 “Adolor Reply” has the meaning set forth in Section 3.8(a).

1.3 “Affiliate” means a Person that, directly or indirectly, through one or more
intermediates, controls, is controlled by, or is under common control with, the
Person specified. For the purposes of this definition, control shall mean the
direct or indirect ownership of (i) in the case of corporate entities,
securities authorized to cast more than fifty percent (50%) of the votes in any
election for directors, (ii) in the case of non-corporate entities, more than
fifty percent (50%) ownership interest with the power to direct the management
and policies of such non-corporate entity, or (iii) such lesser percentage as
may be the maximum percentage allowed to be owned by a foreign corporation under
the applicable laws or regulations of a particular jurisdiction outside of the
United States) of the equity having the power to vote in the election of
directors or to direct the management and policies of another entity.
Notwithstanding the foregoing, the term “Affiliate” shall not include
subsidiaries in which a Person or its Affiliates owns a majority of the ordinary
voting power to elect a majority of the board of directors, but is restricted
from electing such majority by contract or otherwise, until such time as such
restriction is no longer in effect.

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.4 “Breach Notice” has the meaning set forth in Section 9.3.

1.5 “Breaching Party” has the meaning set forth in Section 9.3.

1.6 “Business Day” means any day except Saturday and Sunday, on which commercial
banking institutions in New York are open for business. Any reference in this
Agreement to “day” whether or not capitalized shall refer to a calendar day, not
a Business Day.

1.7 “Cassel Royalty Agreement” means that certain Amended and Restated Royalty
Agreement dated July 16, 2003 between EpiCept (successor-in-interest of American
Pharmed Labs, Inc.) and R. Douglas Cassel.

1.8 “CMC Section” means the Chemistry, Manufacturing and Controls Section of a
regulatory submission document included in the NDA as set forth in 21 C.F.R.
§314.50.

1.9 “Combination Licensed Product” has the meaning set forth in Section 1.40.

1.10 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used by that Party consistent with
prevailing pharmaceutical industry standards for a company of similar size and
scope to such Party with respect to a product or potential product at a similar
stage in its development or product life and of similar market potential taking
into account efficacy, safety, the anticipated Regulatory Authority approved
labeling, the competitiveness of alternative products in the market place or
under development, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval, the commercial value of the product and other
relevant factors.

1.11 “Competition” means that one or more Third Parties is marketing, for use in
human beings, a sterile topical patch product containing an active
pharmaceutical ingredient with analgesic activity (other than an OTC Product) in
a country within the Territory and which Third Party patch product competes with
a Licensed Product in such country within the Territory and where the sales of
such Third Party patch product are equal to or greater than either
(x) twenty-five percent (25%) of total sales of Licensed Products sold in such
country, expressed in units, or (y) twenty-five percent (25%) of the total sales
of all such Licensed Products in such country, expressed in local currency.

1.12 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
business or products and any other materials that have not been made available
by the Disclosing Party to the general public. The terms of this Agreement shall
also be deemed Confidential Information hereunder, except to the extent
disclosed pursuant to Section 7.5 herein. Notwithstanding the foregoing
sentences, Confidential Information shall not include any information or
materials that:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

 

- 2 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

(d) were subsequently lawfully disclosed to the Receiving Party by a Third Party
who had no obligation to the Disclosing Party not to disclose such information
to others;

(e) were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect; or

(f) is approved for release by the Disclosing Party in writing.

1.13 “Control,” “Controls,” “Controller” or “Controlled” means with respect to
Technology and/or Patent Rights, the ownership thereof, or the possession of the
ability to grant licenses or sublicenses thereto without violating the terms of
any agreement or other arrangement with, or the rights of, any Third Party
existing as of the date on which such license or sublicense is granted.

1.14 “Disclosing Party” has the meaning set forth in Section 1.12.

1.15 “EpiCept Agreements” has the meaning set forth in Section 6.2(k).

1.16 “EpiCept Cost of Goods” means the cost to EpiCept for a Licensed Product as
invoiced by Third Parties.

1.17 “EpiCept Future Patents” means any and all Patent Rights Controlled by
EpiCept arising after the Effective Date that contain one or more claims that
would, if unlicensed, be infringed by the research, development, manufacture,
use, offer for sale, sale or import of a Licensed Product. For the avoidance of
doubt, EpiCept Future Patent Rights shall not include EpiCept Improvements.

1.18 “EpiCept Improvements” means any and all Patent Rights or Technology
Controlled by EpiCept arising after the Effective Date that claim an
improvement, enhancement, invention or modification to a Licensed Product.

1.19 “EpiCept Intellectual Property” means the EpiCept Technology, EpiCept
Improvements and EpiCept Licensed Patents.

 

- 3 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.20 “EpiCept Licensed Patents” means any and all Patent Rights Controlled by
EpiCept as of the Effective Date necessary to research, develop, make, use, sell
or import Licensed Products, including without limitation, the Patent Rights
recited in Schedule 1.20.

1.21 “EpiCept Technology” means any and all Technology Controlled by EpiCept as
of the Effective Date.

1.22 “FDA” means the United States Food and Drug Administration, or any
successor agency thereof.

1.23 “First Commercial Sale” means the first sale by Adolor or its Affiliates or
sublicensees of a Licensed Product to a Third Party for end use or consumption
of such Licensed Product in the Territory after a Regulatory Authority in the
Territory has granted Regulatory Approval of such Licensed Product.

1.24 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident; or war, revolution, civil commotion, acts of public
enemies, terrorist attack, blockage or embargo; or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government (to
the extent such government has ruling authority over such Party) or of any
subdivision, authority or representative of any such government; or other
similar event, beyond the reasonable control of such Party, if and only if the
Party affected shall have used reasonable efforts to avoid such occurrence.

1.25 “GAAP” has the meaning set forth in Section 1.40(e).

1.26 “IND” means an Investigational New Drug Application, as defined in the U.S.
Federal Food, Drug, and Cosmetic Act, pursuant to 21 C.F.R. §312.3 as amended,
and the regulations promulgated thereunder, or the equivalent thereto as
specified in any succeeding legislation.

1.27 “Indemnitee” has the meaning set forth in Section 8.3(a).

1.28 “Indemnitor” has the meaning set forth in Section 8.3(a).

1.29 “Independent Party” has the meaning set forth in Section 5.3(a)(ii).

1.30 “Independent Sublicensees” has the meaning set forth in Section 9.5.

1.31 “Infringement Notice” has the meaning set forth in Section 10.7(a).

1.32 “Licensed Product” means a sterile topical patch for use solely in human
beings containing an active pharmaceutical ingredient with analgesic activity
either alone (including without limitation the LidoPAIN® SP Product) or in
combination with one or more other active pharmaceutical ingredients other than
an OTC Product. For purposes of clarity, a Licensed Product: (a) does not
include (i) a sterile topical patch for use in non-human animals containing

 

- 4 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

an active pharmaceutical ingredient with analgesic activity either alone or in
combination with one or more other active pharmaceutical ingredients, (ii) an
OTC Product, or (iii) a non-sterile topical patch product; and (b) does include
a product that contains an active analgesic pharmaceutical ingredient in an
amount less than or equal to the amount permitted under the tentative final
monograph for external analgesic drug products published by the FDA in the
Notice of Proposed Rulemaking dated February 8, 1983 if such product is labeled
for sale by prescription.

1.33 “LidoPAIN® SP Product” means a sterile topical hydrogel patch for sale by
prescription containing lidocaine as the only active ingredient. For the purpose
of clarity, the LidoPAIN® SP Product shall not be considered an OTC Product for
purposes of this Agreement.

1.34 “LidoPAIN® SP Product Data” means any and all data and information relating
to the LidoPAIN® SP Product, including without limitation that related to
pharmacology, toxicology, preclinical testing, clinical testing, CMC data, batch
records, trials and studies, safety and efficacy, manufacturing information,
analytical and quality control, including without limitation the data and
information listed on Schedule 1.34.

1.35 “Losses” has the meaning set forth in Section 8.1.

1.36 “Milestone Payments” has the meaning set forth in Section 4.2.

1.37 “NDA” means a New Drug Application pursuant to 21 U.S.C. Section 505(b)(1)
or Section 505(b)(2) submitted to the FDA or any successor application or
procedure required for Regulatory Approval to commence sale of a Licensed
Product.

1.38 “NDA Acceptance” means the written notification by the FDA that the NDA has
met all the criteria for filing acceptance pursuant to 21 C.F.R. §314.101.

1.39 “Negotiation Period” has the meaning set forth in Section 3.8(a).

1.40 “Net Sales” means the gross amounts invoiced by Adolor, any of its
Affiliates and/or any of its sublicensees on account of sales of Licensed
Products to Third Parties (including without limitation Third Party distributors
and wholesalers), less the total of:

(a) Trade, cash and/or quantity discounts actually allowed or accrued which are
not already reflected in the amount invoiced;

(b) Excise, sales and other consumption taxes and custom duties to the extent
included in the invoice price and to the extent such taxes are remitted to the
applicable taxing authority;

(c) Freight, insurance and other transportation charges to the extent included
in the invoice price and separately identified on the invoice or other
documentation maintained in the ordinary course of business;

 

- 5 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(d) Amounts repaid, credited or accrued by reason of returns, rejections,
defects or recalls or because of chargebacks, retroactive price reductions,
refunds or billing errors;

(e) Payments and rebates directly related to the sale of Licensed Products
accrued, paid or deducted in a manner consistent with generally accepted
accounting principles (“GAAP”), pursuant to agreements (including, but not
limited to, managed care agreements) with Third Parties or governmental
regulations; and

(f) Any other similar and customary deductions taken in accordance with GAAP
consistently applied.

In the event a Licensed Product is product that contains one or more active
pharmaceutical ingredients in addition to an active pharmaceutical ingredient
with analgesic activity (a “Combination Licensed Product”), the Net Sales from
the Combination Licensed Product, for the purposes of determining royalty
payments, shall be determined by multiplying the Net Sales of the Combination
Licensed Product during the applicable royalty reporting period, by the
fraction, A/A+B, where A is the weighted average per unit sale price of the
Licensed Product when sold in finished form with only the active pharmaceutical
ingredient with analgesic activity and no other active pharmaceutical ingredient
in the country in which the Combination Licensed Product is sold, and B is the
weighted average per unit sale price of an active ingredient other than an
active pharmaceutical ingredient with analgesic activity (it being understood
that if there are multiple other active ingredients they shall be designated as
B-1, B-2, etc.) contained in the other product(s) included in the Combination
Licensed Product when sold separately in finished form in the country in which
the Combination Licensed Product is sold multiplied by the number of units of
such active ingredient(s) in the Combination Licensed Product, in each case
during the applicable royalty reporting period or, if sales of the Licensed
Product alone did not occur in such period, then in the most recent royalty
reporting period in which arm’s length fair market sales of such Licensed
Product occurred. In the event that such weighted average sale price cannot be
determined for either the Licensed Product or all other product(s) included in
the Combination Licensed Product, Net Sales for the purposes of determining
royalty payments due on a Combination Licensed Product shall be mutually agreed
upon by the Parties based on the relative value contributed by each component,
such agreement not to be unreasonably withheld, conditioned or delayed.

No deductions shall be made for commissions paid to sales persons or agents or
for the cost of collections. Use of Licensed Products for promotional, sampling
or compassionate use purposes or for use in clinical trials contemplated under
this Agreement shall not be considered in determining Net Sales. In the case of
any sale of a Licensed Product between the Parties and their respective
Affiliates or sublicensees for resale, Net Sales shall be calculated as above
only on the first arm’s length sale thereafter to a Third Party.

1.41 “Non-Breaching Party” has the meaning set forth in Section 9.3.

1.42 “Offer Notice” has the meaning set forth in Section 3.8(a).

 

- 6 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.43 “OTC Product” means a sterile topical patch, for sale over-the-counter and
is not for sale by prescription, that is not covered by one or more claims of
the Cassel Patents (as defined on Schedule 1.20) and that is for use in human
beings containing an active pharmaceutical ingredient with analgesic activity in
an amount less than or equal to the amount permitted under the tentative final
monograph for external analgesic drug products published by the FDA in the
Notice of Proposed Rulemaking dated February 8, 1983 as it exists as of the
Effective Date, either alone or in combination with one or more other active
pharmaceutical ingredients. For purposes of clarity, an OTC Product does not
include: (a) a sterile topical patch for use in non-human animals containing an
active pharmaceutical ingredient with analgesic activity either alone or in
combination with one or more other active pharmaceutical ingredients; (b) a
sterile topical patch for sale by prescription containing an active
pharmaceutical ingredient with analgesic activity either alone or in combination
with one or more other active pharmaceutical ingredients; (c) a sterile topical
patch for sale over-the-counter containing an active analgesic pharmaceutical
ingredient in an amount that is higher than the tentative final monograph for
external analgesic drug products published by the FDA in the Notice of Proposed
Rulemaking dated February 8, 1983 as it exists as of the Effective Date; or
(d) a sterile topical patch containing an active pharmaceutical ingredient with
analgesic activity for use with surgically closed wounds.

1.44 “Other Payments” has the meaning set forth in Section 5.3(a).

1.45 “Patent Rights” means the rights and interests in and to all issued patents
and pending patent applications, including without limitation, all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
and renewals, all letters patent granted thereon, and all patents-of-addition,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, and all supplementary protection
certificates, together with any foreign counterparts thereof in the Territory.

1.46 “Person” or “person” means any individual, firm, corporation, partnership,
limited liability company, trust, unincorporated organization or other entity or
a government agency or political subdivision thereto, and shall include any
successor (by merger or otherwise) of such Person.

1.47 “Phase II Clinical Trial” means a controlled clinical trial designed to
evaluate clinical efficacy and safety of a Licensed Product as well as to obtain
an indication of the dosage regimen required, as more fully described in 21
C.F.R. §312.21(b).

1.48 “Phase III Clinical Trial” means a controlled clinical trial to confirm
with statistical significance the efficacy and safety of a Licensed Product in
larger, targeted populations, performed to obtain Regulatory Approval, as more
fully described in 21 C.F.R. §312.21(c).

1.49 “Prosecution” means the preparation, filing, prosecution, issuance and
maintenance (including, without limitation, interference, opposition and similar
third party proceedings before the relevant patent office) of any patent
applications and patents in EpiCept Licensed Patents.

 

- 7 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.50 “Receiving Party” has the meaning set forth in Section 1.12.

1.51 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including, without limitation,
approvals of NDAs, supplements and amendments, pre- and post- approvals, pricing
and Third Party reimbursement approvals, and labeling approvals) of any
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity in the
Territory, necessary for the development (including the conduct of clinical
trials), manufacture, distribution, marketing, promotion, offer for sale, use,
import, reimbursement, export or sale of a Licensed Product in a regulatory
jurisdiction.

1.52 “Regulatory Authority” means any national (e.g., the FDA), supra-national,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity involved in the granting of Regulatory
Approval in any country in the Territory.

1.53 “Royalties” has the meaning set forth in Section 5.1.

1.54 “Serious Adverse Drug Experience” means any of an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience,” as those terms are
defined at either 21 C.F.R. §312.32 or 21 C.F.R. §314.80 or relevant foreign
regulation within the Territory.

1.55 “Technology” means any and all compounds, materials, equipment,
specifications, designs, formulae, methods, techniques, processes, procedures,
inventions, know-how, data and information (including without limitation the
LidoPAIN® SP Product Data), documentation and other technology, whether or not
patentable or protectible as a trade secret, that is necessary to make, use or
sell a Licensed Product.

1.56 “Term” has the meaning set forth in Section 9.1.

1.57 “Territory” means the United States, Canada and Mexico and their respective
territories and possessions.

1.58 “Third Party(ies)” means any Person other than EpiCept, Adolor and their
respective Affiliates.

1.59 “Third Party Claim” has the meaning set forth in Section 8.1.

1.60 “Third Party Offer” has the meaning set forth in Section 3.8(a).

1.61 “Valid Claim” means a claim of an issued and unexpired patent, or a claim
of a pending patent application or a supplementary protection certificate, which
claim has not been held invalid or unenforceable by a court or other government
agency of competent jurisdiction from which no appeal can be or has been taken
and has not been held or admitted to be invalid or unenforceable through
re-examination or disclaimer, opposition procedure, nullity suit or otherwise,
which claim, but for the licenses granted herein, would be infringed by the sale
of a Licensed Product; provided, however, that if a claim of a pending patent
application shall not

 

- 8 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

have issued within five (5) years after the filing date from which such claim
takes priority such claim shall not constitute a Valid Claim for the purposes of
this Agreement unless and until such claim shall issue.

1.62 “Withholding Taxes” has the meaning set forth in Section 5.5.

ARTICLE 2

LICENSES AND EXCLUSIVITY

2.1 License Grant.

(a) Subject to Section 2.5, EpiCept hereby grants to Adolor a royalty-bearing,
exclusive (even as to EpiCept and its Affiliates) right and license, with the
right to grant sublicenses (subject to Section 2.2) under the EpiCept
Intellectual Property to market, have marketed, commercialize, have
commercialized, offer for sale, sell, have sold, import and have imported a
Licensed Product within the Territory.

(b) Subject to Section 2.5, EpiCept, for purposes of commercialization and/or
sale in the Territory, hereby grants to Adolor an exclusive (even as to EpiCept
and its Affiliates) right and license, with the right to grant sublicenses
(subject to Section 2.2), under the EpiCept Intellectual Property to research,
have researched, develop, have developed, make, have made, use and have used a
Licensed Product anywhere in the world. For purposes of clarity, Adolor and its
sublicensees shall not have the right to commercialize, have commercialized,
offer for sale or sell a Licensed Product outside of the Territory and, subject
to Sections 2.3, 2.5 and 3.8, nothing contained herein shall prevent EpiCept or
its Affiliates or licensees from researching, having researched, developing,
having developed, making, having made, using or having used a Licensed Product
anywhere in the world. For the further purpose of clarity, nothing shall prevent
Adolor, its Affiliates or sublicensees from purchasing from or selling to
Adolor, an Affiliate or sublicensee, as applicable, Licensed Product for the
purposes of marketing, commercializing or selling such Licensed Product in the
Territory.

2.2 Use of Affiliates, Sublicensees and Subcontractors. The licenses granted
under Section 2.1 include the right of Adolor to use its Affiliates,
sublicensees and subcontractors in exercising such rights and in carrying out
its obligations under this Agreement, provided that Adolor gives EpiCept advance
written notice of any sublicenses and a reasonable opportunity to comment on the
identity of such sublicensee and that Adolor takes into consideration EpiCept’s
comments with respect thereto. Adolor acknowledges that the grant of a
sublicense shall not relieve Adolor from its obligations under this Agreement.
Adolor shall be responsible for the compliance of its Affiliates, sublicensees
and subcontractors with this Agreement.

2.3 Exclusivity. During the Term, neither EpiCept nor its Affiliates shall,
either itself or with a Third Party, (a) develop (except as permitted under
Section 2.5) or commercialize a Licensed Product in the Territory, or (b) submit
or reopen an IND for the LidoPAIN® SP Product.

2.4 No Implied Licenses. Only the licenses expressly granted herein shall be of
legal force and effect. No license rights shall be created hereunder by
implication, estoppel or otherwise.

 

- 9 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

2.5 Reservation of Rights. For the avoidance of doubt, and subject to
Section 2.3, EpiCept reserves the right for EpiCept and/or its Affiliates to
research, develop, make and have made a Licensed Product in the Territory for
development and commercialization outside the Territory. For purposes of
clarity, EpiCept shall have the right to develop a Licensed Product (other than
the LidoPAIN® SP Product) in the Territory up to, but not including, a Phase III
Clinical Trial, and shall have no right whatsoever to develop the LidoPAIN® SP
Product in the Territory.

2.6 Non-assertion of EpiCept Future Patents. Adolor and EpiCept shall negotiate
in good faith to reach agreement on the terms and conditions for a license
agreement for any EpiCept Future Patent(s) in or out of the Territory. In the
event that EpiCept and Adolor do not reach an agreement to license any such
EpiCept Future Patents, EpiCept shall not assert any claim(s) contained in such
EpiCept Future Patent(s) against Adolor for Adolor’s or its Affiliates’ or
licensees’ research, development, manufacture or use of a Licensed Product in or
out of the Territory, or the offer for sale, sale or importation of a Licensed
Product in the Territory.

ARTICLE 3

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY

3.1 Data and Materials Transfer and Right of Reference.

(a) In furtherance of the activities contemplated by this Article 3, EpiCept
shall, or shall cause its Affiliates and/or manufacturers to, transfer promptly
(but in all events within thirty (30) days following the Effective Date) to
Adolor the physical embodiment, to the extent available, of the EpiCept
Intellectual Property necessary for Adolor to perform its obligations under this
Agreement, including, but not limited to the LidoPAIN® SP Product Data. Without
limiting the foregoing, EpiCept shall provide to Adolor copies of all final
audited study reports prepared in accordance with applicable FDA guidelines for
all studies relating to LidoPAIN® SP Product, including but not limited to those
listed on Schedule 3.1(a).

(b) At Adolor’s request, EpiCept hereby agrees to assign and hereby does assign
to Adolor IND number 63,666 relating to the LidoPAIN® SP Product. Effective as
of the Effective Date, EpiCept shall execute a letter in the form attached
hereto as Schedule 3.1(b) notifying the FDA of the transfer of such IND to
Adolor.

(c) EpiCept hereby grants to Adolor a “Right of Reference or Use” as that term
is defined in 21 C.F.R. §314.3(b) to the LidoPAIN® SP Product Data and agrees to
sign, and cause its Affiliates to sign, any instruments reasonably requested by
Adolor in order to effect such grant.

(d) EpiCept shall, at EpiCept’s sole cost and expense, at reasonable times and
to a reasonable extent, assist Adolor in preparing the CMC Section of the NDA
adequate to meet FDA standards with respect to CMC requirements, including
writing any portion of the CMC Section relating to the activities performed by
EpiCept or its subcontractors.

3.2 Conduct of Current Study. EpiCept shall be responsible, at EpiCept’s sole
cost and expense, for continuing and completing the currently ongoing dermal
sensitivity study relating to the LidoPAIN® SP Product described on Schedule 3.2
in accordance with current

 

- 10 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

good clinical practices. Promptly upon completion of such study, EpiCept shall
report the results thereof to Adolor in accordance with applicable FDA
guidelines. EpiCept shall prepare or cause to be prepared, at its sole cost and
expense, a final, audited study report with respect to such study in compliance
with ICH Guidelines suitable for submission to the FDA and EpiCept shall provide
such report to Adolor within six (6) months after completion of the study
described on Schedule 3.2. Adolor shall have the full right to use and refer to
such study in connection with Adolor’s activities under this Agreement.

3.3 Diligence. Except as specifically provided herein or as otherwise mutually
agreed upon by the Parties, Adolor shall be responsible for conducting all
clinical studies, development and commercialization activities for Licensed
Products in the Territory. Adolor shall use Commercially Reasonable Efforts to
develop and commercialize a Licensed Product within the Territory. Subject to
the foregoing, Adolor shall have sole discretion in determining which Licensed
Products it will submit for Regulatory Approval, in which countries it will file
for Regulatory Approvals of such Licensed Products and in which countries it
will commercialize such Licensed Products in the Territory.

3.4 Reports.

(a) By Adolor. Every six (6) months following the Effective Date, Adolor shall
provide EpiCept a written report summarizing the efforts and accomplishments of
Adolor, its Affiliates and its sublicensees during the preceding six (6) month
period in developing and commercializing Licensed Products and their development
and commercialization plans for the subsequent six (6) month period. Such
reports shall include, without limitation, summaries of scientific and clinical
data obtained in furtherance of Adolor’s attempts to develop and commercialize
Licensed Products and a showing of compliance with Adolor’s obligations under
Section 3.3 above. EpiCept shall have the right to provide Adolor with comments
regarding Adolor’s development and commercialization plans for the subsequent
six (6) month period contained in such reports and Adolor shall take such
comments into consideration, provided that Adolor shall retain final
decision-making authority with respect to any and all such development and/or
commercialization plans.

(b) By EpiCept. Every six (6) months following the Effective Date, EpiCept shall
provide Adolor a written report summarizing the efforts and accomplishments of
EpiCept, its Affiliates and sublicenses during the preceding six (6) month
period in developing and commercializing Licensed Products. Such reports shall
include, without limitation, summaries of scientific and clinical data obtained
in furtherance of EpiCept’s attempts to develop and commercialize Licensed
Products.

3.5 Regulatory Matters; EpiCept Assistance. All Regulatory Approvals with
respect to Licensed Products in the Territory shall be in Adolor’s name. Adolor
shall have exclusive control over, and authority and responsibility for, the
regulatory strategies relating to the development and commercialization of all
Licensed Products in the Territory, including, without limitation: (a) the
preparation of all documents submitted to Regulatory Authorities and the filing
of all submissions relating to Regulatory Approval Licensed Products; and
(b) all regulatory actions, communications and meetings with any Regulatory
Authority with respect to any Licensed Product. Upon the request of Adolor,
EpiCept shall provide to Adolor on a timely

 

- 11 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

basis such information in its possession relating to the LidoPAIN® SP Product
and any other Licensed Product as may be required for the foregoing regulatory
activities, and otherwise provide reasonable assistance to Adolor in complying
with all regulatory obligations in the Territory, including without limitation,
safety updates, amendments, annual reports, pharmacovigilance filings,
investigator notifications, manufacturing facility inspections and
certifications and product approvals. Except as required by Section 3.1(d),
Adolor shall reimburse EpiCept for the out-of-pocket costs and expenses incurred
by EpiCept in complying with such request. Adolor shall be responsible for
interfacing, corresponding and meeting with all Regulatory Authorities in the
Territory with respect to any Licensed Product. Except as required by applicable
law, EpiCept shall not communicate directly with the FDA or any other Regulatory
Authority in the Territory relating to the LidoPAIN® SP Product or any other
Licensed Product without the prior written consent of Adolor. In furtherance
thereof, EpiCept shall refer all FDA communications relating to any Licensed
Product to Adolor. EpiCept shall cooperate with Adolor to provide all reasonable
assistance and take all actions reasonably requested by Adolor that are
necessary to comply with any law applicable to any Licensed Product, including,
but not limited to, reporting of adverse drug experience reports (and serious
adverse drug experiences) to Regulatory Authorities in the Territory.

3.6 Regulatory Matters; Adolor’s Assistance. In the event that a Regulatory
Authority outside of the Territory in a country where Adolor is developing
Licensed Products requests that EpiCept provide it with information within
Adolor’s possession, Adolor will make available to EpiCept such tangible written
information in Adolor’s possession and control that is requested by such
Regulatory Authority, which information shall be presented in a form which
satisfies the requirements of applicable regulatory guidelines and/or
regulations for such Regulatory Authority. Notwithstanding the foregoing, Adolor
may instead agree to provide such information directly to the applicable
Regulatory Authority, as the case may be, or to an independent third party of
its choosing, and shall respond directly (or through its independent agent) to
any questions or inquiries from such Regulatory Authority regarding the
information. In addition, Adolor shall have no duty to disclose any of its
proprietary or confidential information to any Regulatory Authority or any other
party, unless the Regulatory Authority in question provides for the protection
of such proprietary or confidential information from disclosure in a manner
substantially similar to that provided by the FDA. EpiCept shall reimburse
Adolor for the out-of-pocket costs and expenses incurred by Adolor in complying
with any such requests. Adolor shall endeavor in good faith to cooperate and
comply with any requests from EpiCept or from any Regulatory Authority pursuant
to this Section 3.6.

3.7 Adverse Event Reporting.

(a) Each Party shall, and shall require its respective Affiliates to:

(i) to the extent permissible under time constraints and reporting requirements,
provide to the other Party in advance of initial or periodic submission to
Regulatory Authorities any and all adverse event reports and Serious Adverse
Drug Experience reports from clinical trials and commercial experiences with
each Licensed Product;

 

- 12 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(ii) provide such adverse event reports and Serious Adverse Drug Experience
reports to the other Party contemporaneously with the provision of such reports
to the applicable Regulatory Authority; and

(iii) adhere to all requirements of applicable laws, rules and regulations which
relate to the reporting and investigation of adverse events and Serious Adverse
Drug Experiences and keep the other Party informed of such events.

(b) If a Party contracts with a Third Party for research to be performed by such
Third Party on any of the Licensed Products, that Party shall require such Third
Party to report to the contracting Party the information set forth above.

3.8 Adolor’s Right of First Refusal.

(a) If, at any time, EpiCept receives an offer by a Third Party to develop or
commercialize Licensed Products outside the Territory or an OTC Product anywhere
in the world (the “Third Party Offer”), EpiCept shall offer in writing to Adolor
an exclusive license to make, have made, use, develop, sell, and have sold such
Licensed Product or OTC Product in such country or countries on the same terms
as the Third Party Offer. Such written notice (an “Offer Notice”) shall specify
(i) the Licensed Product(s) or OTC Product subject to such Third Party Offer,
(ii) any pre-clinical and clinical data relating to such Licensed Product(s) or
OTC Product and (iii) the fees, terms, conditions and other material items
related to such Third Party Offer. Within thirty (30) days after receipt of an
Offer Notice, if Adolor or its Affiliate desires to negotiate a definitive
agreement related to such Third Party Offer, Adolor shall send a written reply
to such effect (an “Adolor Reply”). Upon receipt of an Adolor Reply, Adolor and
EpiCept shall negotiate the terms thereof in good faith for a period not to
exceed ninety (90) days, which period may be mutually extended in writing by the
Parties (the “Negotiation Period”).

(b) EpiCept shall not negotiate, enter into, or agree to enter into an agreement
for the manufacture, use, or sale of a Licensed Product or OTC Product with any
person or entity other than Adolor during the pendency of such thirty (30) day
period after an Offer Notice and during any Negotiation Period. Accordingly,
EpiCept shall not offer, negotiate, or enter into such an agreement for a
Licensed Product with a Third Party, unless (i) Adolor fails to send an Adolor
Reply within the thirty (30) day period after the Offer Notice or (ii) Adolor
fails to agree to enter into a definitive agreement with EpiCept with respect to
any such Offer Notice on the terms of the Third Party Offer within the
Negotiation Period. In the case of the foregoing clauses (i) and (ii), EpiCept
may enter into a definitive agreement with such Third Party with respect to such
Third Party Offer; provided, however, that if any terms of such agreement with
such other person or entity when taken as a whole would be less favorable to
EpiCept than as specified in the Offer Notice therefor, EpiCept shall deliver a
new Offer Notice to Adolor specifying such variations from the initial Offer
Notice, whereupon Adolor shall have another thirty (30) day period to send a new
Adolor Reply and, if it does so, another Negotiation Period therefor. The
Parties hereby acknowledge and agree that neither Adolor nor EpiCept shall have
an obligation to enter into a definitive agreement with respect to any such
Offer Notice.

3.9 EpiCept Right to Co-Promote. EpiCept, at its option, shall have the right to
negotiate to become Adolor’s co-promotion partner as set forth in this
Section 3.9. Within thirty

 

- 13 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(30) days after Adolor’s first filing of an NDA or the equivalent thereof in a
country other than the United States in the Territory for its first Licensed
Product, Adolor shall notify EpiCept in writing (the “NDA Notice”). Unless
EpiCept shall have waived this option to negotiate to become Adolor’s
co-promotion partner in writing within thirty (30) days following receipt by
EpiCept of the NDA Notice, then Adolor and EpiCept shall negotiate in good faith
to reach agreement on terms for the co-promotion of such Licensed Product for a
period of up to sixty (60) days commencing on the date of the NDA Notice.
Notwithstanding the foregoing, neither Party shall be under any obligation to
enter into such a co-promotion arrangement. Unless mutually agreed to by the
Parties, no such co-promotion arrangement shall effect any change to the
financial terms of this Agreement and EpiCept shall be solely responsible for
the costs and expenses of its sales representatives. Furthermore, it is
understood and agreed that Adolor may refuse to enter into any such co-promotion
arrangement if it would, in Adolor’s reasonable discretion, adversely affect
Adolor’s planned commercialization of the Licensed Product. It is further
understood and agreed that, to the extent that the Parties enter into such a
co-promotion arrangement, EpiCept shall cause its sales representatives to
comply with all instructions and decisions of Adolor with respect to the
promotion of the Licensed Product.

3.10 Supply.

(a) Supply for Development. At Adolor’s sole option, EpiCept shall be
responsible to supply, or to obtain supply, for Adolor’s requirements in the
Territory of Licensed Product for clinical and other development activities in
accordance with Adolor’s obligations under this Agreement. Alternatively,
Adolor, in its sole discretion, shall be entitled to supply and manufacture
clinical supplies of Licensed Product in the Territory. The Parties acknowledge
that Third Party subcontractors may be engaged by Adolor to carry out such
manufacture and supply on Adolor’s behalf. Within sixty (60) days after the
Effective Date, in the amounts and at a price per patch set forth on Schedule
3.10(a), EpiCept shall deliver to a location designated by Adolor LidoPAIN® SP
Product 9.5% patches and LidoPAIN® SP Product placebo 0.0% patches that are
stored at PharmaForm.

(b) Cost of Supply. EpiCept shall supply such Licensed Product to Adolor at a
price per Licensed Product equal to the EpiCept Cost of Goods or a price
otherwise mutually agreed to in writing by the Parties.

(c) Clinical Supply. If Adolor desires to order clinical supplies from EpiCept,
Adolor shall place orders for clinical supplies of Licensed Product on a
purchase order basis on at least sixty (60) days’ written notice prior to the
requested delivery date. The Parties acknowledge that Third Party subcontractors
may be engaged by EpiCept to carry out such manufacture and supply on EpiCept’s
behalf.

(d) Commercial Supply. Adolor shall be responsible for the manufacture of the
commercial supply of Licensed Products for commercialization in the Territory.
The Parties acknowledge that Third Party subcontractors may be engaged by Adolor
to carry out such manufacture and supply on Adolor’s behalf. Adolor shall offer,
or shall cause its Third Party subcontractors to offer, to EpiCept and/or its
Affiliates and/or its sublicensees supplies of Licensed Product for
commercialization outside of the Territory, which offer EpiCept may accept or in
lieu thereof EpiCept may separately arrange for manufacture of commercial supply
of Licensed Product for commercialization outside of the Territory.

 

- 14 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

ARTICLE 4

INITIAL PAYMENT AND MILESTONE PAYMENTS

4.1 Initial Payment. Within two (2) Business Days after the Effective Date,
Adolor shall pay EpiCept Two and on half million U.S. Dollars ($2,500,000), by
wire transfer, to the credit of such bank account as designated by EpiCept in
Schedule 4.1.

4.2 Milestone Payments. Adolor shall pay the following milestone payments (the
“Milestone Payments”) within [**] calendar days following the first occurrence
of the specified event (whether the applicable milestone is achieved by Adolor
or any of its Affiliates or sublicensees):

(a) Phase II Clinical Trial. Five hundred thousand U.S. Dollars ($500,000) upon
initiation of enrollment of patients for the first Phase II Clinical Trial of a
Licensed Product by or on behalf of Adolor under an IND filed with the FDA. For
avoidance of doubt, initiation shall mean the date the first patient commences
dosing of a Licensed Product.

[**]

 

- 15 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

For purposes of clarification, each of the foregoing Milestone Payments shall be
made only once and upon the first occurrence of each milestone, regardless of
the number of Licensed Products or occurrences of each milestone for Licensed
Products under the same NDA. In addition, notwithstanding any other provision of
this Agreement to the contrary, if any milestone event described in this
Section 4.2 is achieved prior to or in the absence of the achievement of any
preceding milestone (as designated by the order of clauses (a) through (e) of
this Section 4.2), then, effective upon the occurrence of such milestone, any
preceding milestone event for which the milestone has not been paid shall be
deemed to have been achieved and the applicable payment shall become due and
payable. For the avoidance of doubt, with respect to clause (f), a supplemental
NDA shall not be considered a new NDA for purposes of determining achievement of
such milestone event.

ARTICLE 5

ROYALTIES

5.1 Royalty Rates. Subject to the provisions of this Article 5, Adolor shall pay
the following royalties in accordance with this Article 5 (“Royalties”) on a
Licensed Product-by-Licensed Product basis based on aggregate Net Sales of each
Licensed Product in the Territory, as follows:

(a) [**] of that portion of aggregate Net Sales of such Licensed Product that is
less than or equal to [**] in a calendar year.

(b) [**] of that portion of aggregate Net Sales of such Licensed Product that is
greater than [**] in a calendar year.

5.2 Royalty Term. Subject to the provisions of Section 5.3, the Royalties set
forth in Section 5.1 shall be payable on a Licensed Product-by-Licensed Product
basis and a country-by-country basis for so long as there exists in such country
a Valid Claim of an issued patent within the EpiCept Licensed Patents or EpiCept
Improvements covering a Licensed Product, or, if longer, the tenth
(10th) anniversary of the First Commercial Sale of such Licensed Product in such
country; provided, however, that such Royalties shall be reduced by [**] for any
portion of such payment term during which no such Valid Claim of an issued
patent within the EpiCept Licensed Patents or EpiCept Improvements exists in
such country.

 

- 16 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

5.3 Royalty Reductions.

(a) For Third Party Licenses.

(i) Assessment of Third Party Intellectual Property Rights. If Adolor reasonably
believes that the sale of Licensed Products would infringe the intellectual
property rights of a Third Party unless a license is obtained from such Third
Party, Adolor may enter into a license with such Third Party and such license
shall be subject to this Section (a). Adolor shall provide EpiCept with written
notice of such belief. Such notice shall include documents supporting Adolor’s
position. EpiCept shall have forty-five (45) days to review the notice from
Adolor and to agree or disagree with Adolor’s belief. If EpiCept disagrees with
Adolor’s belief, then EpiCept shall provide Adolor with documents supporting
EpiCept’s position. Adolor shall have forty-five (45) days to review the
documents from EpiCept. All documents exchanged by the parties shall be
maintained in confidence and shall not be used for any other purpose than the
resolution of the scope of a Third Party’s intellectual property rights as it
pertains to the sale of a Licensed Product as set forth in this Agreement. If
Adolor maintains its original position after such review period, then the matter
shall be referred first to the officers of EpiCept and Adolor having
responsibility for the subject matter of the dispute, or their designees. Such
officers, or their designees, as the case may be, shall negotiate in good faith
to resolve such dispute in a mutually satisfactory manner for thirty (30) days.
If such efforts do not result in a mutually satisfactory resolution of the
dispute, the matter shall be referred to the chief executive officer of each
Party, or their respective designees. Such individuals shall negotiate in good
faith to resolve such dispute in a mutually satisfactory manner for thirty
(30) days, or such longer period of time as the Parties may agree. If such
efforts do not result in a mutually satisfactory resolution, the dispute shall
be finally settled by the Independent Party selected pursuant to
Section 5.3(a)(ii).

(ii) Appointment of Independent Party. If a dispute with respect to a Third
Party license cannot be resolved by Adolor and EpiCept pursuant to
Section 5.3(a)(i), then Adolor and EpiCept shall, within thirty (30) days,
select and retain a neutral person bound to confidentially by profession who is
independent and disinterested with respect to the Parties (the “Independent
Party”). The Independent Party shall be a patent attorney knowledgeable in the
biopharmaceutical area. Neither Party shall unreasonably withhold agreement to
the selection of a qualified Independent Party. The Parties shall share equally
any and all fees, expenses, reimbursements and other out-of-pocket costs related
to the engagement of the Independent Party.

(iii) Reductions. If the Independent Party determines that the sale of a
Licensed Product would not infringe the intellectual property rights of a Third
Party, then Adolor shall not be entitled to any reductions in Royalties or Other
Payments for a Licensed Product under this Section (iii) as a result of entering
into a license with such Third Party. If, however, the Independent Party
determines that the sale of a Licensed Product would infringe the intellectual
property rights of a Third Party unless a license is obtained from such Third
Party, Adolor may offset [**] of any such Third Party royalty payments or Other
Payments (as defined below) against the Royalties. Offsets for any such Third
Party royalty payments for Net Sales in a quarter may be applied only against
Royalties due hereunder for the same Net Sales in the same quarter. Offsets for
Other Payments to such Third Parties may be

 

- 17 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

amortized equally over the remaining portion of the ten (10) year period
following First Commercial Sale in such country and applied in each
corresponding quarter until the application of such Other Payments in their
entirety. As used herein, “Other Payments” shall mean license issue fees or
milestones, but shall specifically exclude equity investments. Notwithstanding
the foregoing, nothing contained in this Section 5.3(a) shall reduce the
Royalties otherwise due EpiCept by more than [**] for any given year.

(b) Reductions for Competition. All Royalties on a Licensed Product shall be
reduced by [**] effective on and after the date when Competition occurs with
respect to such Licensed Product in such country, provided that the reduction
for any given year shall not reduce the Royalties paid to EpiCept for such year
by more than [**]. If Competition ceases to exist, then beginning with the first
calendar quarter after Competition does not exist, the Royalties on a Licensed
Product will return to the percentages set forth in Section 5.1 until such time
as Competition may again exist with respect to such Licensed Product.

(c) Request for Reductions. If Adolor reasonably and in good faith believes that
a lower royalty rate is required in order to permit Adolor to commercialize the
Licensed Product in a particular country with a reasonable profit, Adolor may
notify EpiCept of such belief and their basis therefor and, if such notification
is made, the Parties shall meet as promptly as practicable to discuss in good
faith whether a reduction to the royalty rate for such Licensed Product in such
country is appropriate provided that nothing shall require EpiCept to agree to
such a reduction.

5.4 Reports and Payments.

(a) Cumulative Royalties. The obligation to pay Royalties under this Article 5
shall be imposed only once (i) with respect to any sale of the same unit of any
Licensed Product, and (ii) with respect to a single unit of any Licensed Product
regardless of the number or scope of the EpiCept Licensed Patents or EpiCept
Improvements that, but for the licenses granted by EpiCept to Adolor hereunder,
would be infringed by sale of the Licensed Product in the relevant country.

(b) Statements and Payment. Adolor shall deliver to EpiCept, within [**] days
after the end of each calendar quarter, a report setting forth for such calendar
quarter the following information for each Licensed Product: (i) Net Sales of
such Licensed Product on a country-by-country basis; (ii) the basis for any
adjustments to the Royalties payable on account of sales of such Licensed
Product in any country; (iii) the Royalties due to EpiCept on account of sales
of such Licensed Product; and (iv) the exchange rates used in calculating any of
the foregoing. The total Royalties due on account of sales of Licensed Products
during such calendar quarter shall be remitted at the time such report is made.

5.5 Taxes and Withholding. Any payments made by Adolor to EpiCept under this
Agreement shall be reduced by the amount required to be paid or withheld
pursuant to any applicable law, including, but not limited to, United States
federal, state or local tax law (“Withholding Taxes”). Any such Withholding
Taxes required by law to be paid or withheld

 

- 18 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

shall be an expense of, and borne solely by, EpiCept. Adolor, as applicable,
shall submit to EpiCept reasonable proof of payment of the Withholding Taxes,
together with an accounting of the calculations of such taxes, within thirty
(30) days after such Withholding Taxes are remitted to the proper authority. The
Parties will cooperate reasonably in completing and filing documents required
under the provisions of any applicable tax laws or under any other applicable
law in connection with the making of any required tax payment or withholding
payment, or in connection with any claim to a refund of or credit for any such
payment.

5.6 Currency Exchange. With respect to Net Sales invoiced or expenses incurred
in U.S. dollars, the Net Sales or expense amounts and the amounts due to EpiCept
hereunder shall be expressed in U.S. dollars. With respect to Net Sales invoiced
or expenses incurred in a currency other than U.S. dollars, the Net Sales or
expense shall be expressed in the domestic currency of the entity making the
sale or incurring the expense, together with the U.S. dollar equivalent,
calculated using the arithmetic average of the spot rates on the last Business
Day of each month of the calendar quarter in which the Net Sales were made or
the expense was incurred. The “closing mid-point rates” found in the “Dollar
spot forward against the Dollar” table published by The Financial Times, or any
other publication as agreed to by the Parties, shall be used as the source of
spot rates to calculate the average as defined in the preceding sentence. All
payments shall be made by wire transfer in U.S. dollars to the credit of such
bank account as shall be designated at least five (5) Business Days in advance
by EpiCept in writing to Adolor.

5.7 Maintenance of Records; Audit. For a period of three (3) years, Adolor shall
maintain, and shall require its respective Affiliates and sublicensees to
maintain, complete and accurate books and records in connection with the sale of
Licensed Products hereunder, as necessary to allow the accurate calculation
consistent with generally accepted accounting principles of the Royalties due to
EpiCept, including any records required to calculate any royalty adjustments
hereunder. Once per calendar year, EpiCept shall have the right to engage an
independent accounting firm reasonably acceptable to Adolor, which shall have
the right to examine in confidence the relevant Adolor records as may be
reasonably necessary to determine and/or verify the amount of Royalty payments
due hereunder. Such examination shall be conducted, and Adolor shall make its
records available, during normal business hours, after at least fifteen
(15) days prior written notice to Adolor, as applicable, and shall take place at
the facility(ies) where such records are maintained. Each such examination shall
be limited to pertinent books and records for any year ending not more than
thirty-six (36) months prior to the date of request; provided that EpiCept shall
not be permitted to audit the same period of time more than once. Before
permitting such independent accounting firm to have access to such books and
records, Adolor may require such independent accounting firm and its personnel
involved in such audit, to sign a confidentiality agreement (in form and
substance reasonably acceptable to Adolor) as to any confidential information
which is to be provided to such accounting firm or to which such accounting firm
will have access, while conducting the audit under this paragraph. The EpiCept
independent accounting firm will prepare and provide to each Party a written
report stating whether the Royalty reports submitted and Royalties paid are
correct or incorrect and the details concerning any discrepancies. Such
accounting firm may not reveal to EpiCept any information learned in the course
of such audit other than the amount of any such discrepancies. EpiCept agrees to
hold in strict confidence all information disclosed to it, except to the extent
necessary for EpiCept to enforce its rights under this Agreement or if

 

- 19 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

disclosure is required by law. In the event there was an underpayment by Adolor
hereunder, Adolor shall promptly (but in no event later than thirty (30) days
after such Party’s receipt of the independent auditor’s report so correctly
concluding) make payment to EpiCept of any shortfall. In the event that there
was an overpayment by Adolor hereunder, EpiCept shall promptly (but in no event
later than thirty (30) days after EpiCept’s receipt of the independent auditor’s
report so correctly concluding) refund to Adolor or credit to future royalties,
at Adolor’s election, the excess amount. EpiCept shall bear the full cost of
such audit unless such audit discloses an underreporting by Adolor of more than
[**] of the aggregate amount of Royalties in any twelve (12) month period, in
which case, Adolor shall bear the full cost of such audit.

5.8 Interest on Late Payments. Any failure by Adolor to make a payment of any
undisputed amount when due shall obligate Adolor to pay interest to EpiCept at a
rate equal to [**] per month (or the maximum allowed by law, if less),
calculated on the basis of an a three hundred sixty (360) day year, the interest
period commencing on the due date and ending on the payment date.

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants and covenants to the other Party that:

(a) such Party is a corporation or entity duly organized, validly existing and
in good standing under the laws of the state of incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b) such Party is duly authorized, by all requisite corporate action, to execute
and deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval, and
the Person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite corporate action;

(c) no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except
where the failure to obtain any of the foregoing would not have a material
adverse impact on the ability of such Party to meet its obligations hereunder;

(d) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights and (ii) equitable principles of
general applicability;

(e) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will not
conflict with or result in a breach of any of the terms or provisions of (i) any
other contractual or other obligations of such Party, (ii) the provisions of its
charter, operating documents or bylaws, or (iii)

 

- 20 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

any order, writ, injunction or decree of any court or governmental authority
entered against it or by which it or any of its property is bound except where
such breach or conflict would not materially impact the Party’s ability to meet
its obligations hereunder; and

(f) it shall comply in all material respects with all laws, rules and
regulations applicable to its performance under this Agreement.

6.2 Additional EpiCept Representations, Warranties and Covenants. EpiCept
additionally represents, warrants and covenants to Adolor that:

(a) EpiCept has the full right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to Adolor under Article 2 hereof;

(b) EpiCept has not previously granted and will not grant any rights
inconsistent with the rights and licenses granted herein;

(c) as of the Effective Date, EpiCept has provided to Adolor all requested
documents in its files for, as well as all other information, to its knowledge,
that is material to, the EpiCept Intellectual Property and the LidoPAIN® SP
Product, including without limitation, any information that relates to the
patentability or validity of the EpiCept Licensed Patents or the freedom to
operate with respect to the LidoPAIN® SP Product, provided that it is understood
that EpiCept has not obtained an opinion of patent counsel with respect to the
validity of the EpiCept Licensed Patents nor has EpiCept engaged patent counsel
to prepare a freedom to operate opinion or conduct a freedom to operate search;

(d) to the best of EpiCept’s knowledge, as of the Effective Date, the EpiCept
Licensed Patents are valid and enforceable, and there are no Patent Rights or
similar intellectual property rights of a Third Party that the manufacture, use
or sale of the LidoPAIN® SP Product would infringe if Adolor did not have a
license thereto, provided that it is understood that EpiCept has not obtained an
opinion of patent counsel with respect to the validity or enforceability of the
EpiCept Licensed Patents;

(e) as of the Effective Date, EpiCept holds good title to and is the legal and
beneficial owner of the EpiCept Licensed Patents set forth on Schedule 1.20,
free and clear of all liens, security interests, charges and other encumbrances
of any kind (other than unilateral creditor filings with respect to which this
representation shall be made to the best of EpiCept’s knowledge), and no Third
Party has any right, title or interest in the EpiCept Licensed Patents set forth
on Schedule 1.20;

(f) as of the Effective Date, there are no pending claims, judgments or
settlements against or owed by EpiCept pending with respect to the EpiCept
Intellectual Property, and, EpiCept has not received written notice of any
threatened claims or litigation seeking to invalidate the EpiCept Patent Rights.
During the Term, EpiCept shall promptly notify Adolor in writing upon learning
of any such actual or threatened claim, judgment or settlement;

(g) as of the Effective Date, there are no inquiries, actions or other
proceedings pending before or, to the best of EpiCept’s knowledge, threatened by
any

 

- 21 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Regulatory Authority or other government agency with respect to the LidoPAIN® SP
Product or any facility where the LidoPAIN® SP Product is manufactured, and
EpiCept has not received written notice threatening any such inquiry, action or
other proceeding. As of the Effective Date, there are no investigations pending
before or, to the best of EpiCept’s knowledge, threatened by any Regulatory
Authority or other government agency with respect to the LidoPAIN® SP Product or
any facility where the LidoPAIN® SP Product is manufactured, and EpiCept has not
received written notice threatening any such investigation. During the Term,
EpiCept shall promptly notify Adolor in writing upon learning of any such actual
or threatened investigation, inquiry or proceeding;

(h) the EpiCept Licensed Patents listed on Schedule 1.20 constitute all of
EpiCept’s Patent Rights that are necessary for Adolor to make, have made, use,
sell, have sold and/or import the LidoPAIN® SP Product;

(i) as of the Effective Date, to the best of EpiCept’s knowledge the making,
using or selling of the LidoPAIN® SP Product as a pharmaceutical product would
not infringe the Patent Rights of any Third Party, and EpiCept has no knowledge
that any Third Party is infringing any of the EpiCept Licensed Patents set forth
on Schedule 1.20;

(j) as of the Effective Date, the development and manufacture of the LidoPAIN®
SP Product has been conducted by EpiCept and its Affiliates and, to the best of
EpiCept’s knowledge, its subcontractors are in compliance in all material
respects with all applicable laws, rules and regulations, and as of the
Effective Date, neither EpiCept nor its Affiliates, and to the best of EpiCept’s
knowledge, its subcontractors, have received any notice in writing, or otherwise
has knowledge of any facts, which have, or reasonably should have, led EpiCept
to believe that any of the INDs relating to the LidoPAIN® SP Product are not
currently in good standing with, the FDA;

(k) as of the Effective Date, the Cassel Royalty Agreement and each other
agreement with a Third Party under which either (i) rights with respect to the
EpiCept Intellectual Property are or have been assigned, licensed or sublicensed
to EpiCept or (ii) activities with respect to the LidoPAIN® SP Product are or
have been performed (collectively the “EpiCept Agreements”) are in full force
and effect, and no party (including EpiCept) to those EpiCept Agreements is in
breach or default thereunder . EpiCept has provided a true and complete copy of
each EpiCept Agreement to Adolor. EpiCept shall devote commercially reasonable
best efforts to maintain in full force and effect and to fully perform its
obligations thereunder and to keep Adolor fully informed of any material
development pertaining thereto that would have an adverse effect on Adolor’s
rights under this Agreement. EpiCept shall not, without the prior written
approval of Adolor: (i) amend any provision of an EpiCept Agreement that would
have an adverse effect on Adolor’s rights under this Agreement or (ii) make any
election or exercise any right or option to terminate in whole or in part any
EpiCept Agreement; and

(l) EpiCept has, up to and including the Effective Date, endeavored in good
faith to furnish Adolor with all material information requested by Adolor
concerning the quality, toxicity, safety and/or efficacy concerns that may
materially impair the utility and/or safety of the Licensed Products.

 

- 22 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

6.3 Additional Adolor Representations, Warranties and Covenants. Adolor
additionally represents, warrants and covenants to EpiCept that, as of the
Effective Date, Adolor has the financial capacity to perform its obligations
under this Agreement.

6.4 Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF
THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF ANY LICENSED PRODUCT.
EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 7

CONFIDENTIALITY, PUBLICATION AND PUBLIC ANNOUNCEMENTS

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing, Adolor and EpiCept agree that, until the later
of (i) the termination this Agreement or (ii) five (5) years after the date of
disclosure, each of Adolor or EpiCept, upon receiving or learning of any
Confidential Information of the other Party, shall keep such Confidential
Information confidential and otherwise shall not disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement. The Receiving Party shall advise its employees and consultants who
might have access to the Disclosing Party’s Confidential Information of the
confidential nature thereof and agrees that its employees shall be bound by the
terms of this Agreement. The Receiving Party shall not disclose any Confidential
Information of the Disclosing Party to any employee who does not have a need for
such information.

7.2 Authorized Disclosure. Notwithstanding the foregoing, each of Adolor and
EpiCept may disclose Confidential Information of the other Party to a Third
Party to the extent such disclosure is reasonably necessary to exercise the
rights granted to or retained by it under this Agreement in filing or
prosecuting patent applications, prosecuting or defending litigation, complying
with applicable governmental regulations, submitting information to tax or other
governmental authorities (including regulatory authorities), or conducting
clinical trials hereunder with respect to Licensed Products, provided that if a
Party is required by law to make any such disclosure of the Disclosing Party’s
Confidential Information, to the extent it may legally do so, it will give
reasonable advance notice to the Disclosing Party of such disclosure and, save
to the extent inappropriate in the case of patent applications or otherwise,
will use its reasonable efforts to secure confidential treatment of such
Confidential Information prior to its disclosure (whether through protective
orders or otherwise). If the Disclosing Party has not filed a patent application
with respect to such Confidential Information, it may require the Receiving
Party to delay the proposed disclosure (to the extent the disclosing party may
legally do so), for up to ninety (90) days, to allow for the filing of such an
application.

7.3 Return of Confidential Information. Upon termination of this Agreement
except upon termination by expiration of the licenses granted hereunder, the
Receiving Party shall

 

- 23 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

promptly return all of the Disclosing Party’s Confidential Information,
including all reproductions and copies thereof in any medium, except that the
Receiving Party may retain one copy for its legal files.

7.4 Unauthorized Use. If either Party becomes aware or has knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
shall promptly notify the disclosing Party of such unauthorized use or
disclosure.

7.5 Public Announcements. Except as set forth in the press release agreed to by
the Parties pursuant to this Section 7.5 and for filing a copy of this Agreement
by Adolor and/or EpiCept (in the event that EpiCept becomes a public company)
with the Securities and Exchange Commission, to the extent Adolor and/or EpiCept
determines to make such a filing and for disclosure by EpiCept to its present
and prospective investors, neither Party shall make any public announcement
regarding this Agreement, any EpiCept Intellectual Property or any Licensed
Products, unless required by law, and then only after providing the other Party
at least two (2) Business Days to review, comment on and approve such public
announcement; provided, however, the Parties agree that a period of less than
two (2) Business Days for review, comment and approval is permissible if such
lesser period of time is necessitated in order to comply with law or by an
emergency situation due to unexpected circumstances. The Parties agree to issue
a press release announcing the execution of this Agreement. In addition,
following the initial agreed upon press release announcing this Agreement, each
Party shall be free to disclose, without the other Parties’ prior written
consent, the existence of this Agreement, the identity of the other Party and
those terms of the Agreement which have already been publicly disclosed in
accordance herewith.

7.6 Disclosures for Tax Purposes. Notwithstanding anything else in this
Agreement to the contrary, each Party hereto (and each employee, representative,
or other agent of any Party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of any and all
transaction(s) contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any Party (or
to any employee, representative, or other agent of any Party) relating to such
tax treatment or tax structure, provided, however, that this authorization of
disclosure shall not apply to restrictions reasonably necessary to comply with
securities laws. This authorization of disclosure is retroactively effective
immediately upon commencement of the first discussions regarding the
transactions contemplated herein, and the Parties aver and affirm that this tax
disclosure authorization has been given on a date which is no later than thirty
(30) days from the first day that any Party hereto (or any employee,
representative, or other agent of any Party hereto) first made or provided a
statement as to the potential tax consequences that may result from the
transactions contemplated hereby.

ARTICLE 8

INDEMNIFICATION

8.1 Adolor. Adolor shall defend EpiCept and its Affiliates at Adolor’s cost and
expense, and will indemnify and hold EpiCept and its Affiliates and their
respective directors, officers, employees and agents harmless from and against
any and all losses, costs, damages, fees or expenses (including reasonable
attorney’s fees and expenses) (“Losses”) incurred in

 

- 24 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

connection with or arising out of any Third Party claim (a “Third Party Claim”)
relating to (i) any material breach by Adolor of any of its representations,
warranties or obligations pursuant to this Agreement, (ii) any gross negligence
or willful misconduct of Adolor in the exercise of any of its rights or the
performance of any of their obligations under this Agreement, or (iii) subject
to Section 8.2, any liability or other claims arising from the manufacture,
handling, packaging, storage, sale or other disposition of any Licensed Product
by Adolor or any of its Affiliates or sublicensees, except for any Licensed
Products manufactured by or on behalf of Adolor that is sold to EpiCept or its
Affiliates or sublicensees it being understood that any such indemnification
obligation will be set forth in a supply agreement to be negotiated between the
Parties for supply of such Licensed Products.

8.2 EpiCept. EpiCept agrees to defend Adolor and its Affiliates at EpiCept’s
cost and expense, and will indemnify and hold Adolor and its Affiliates and
their respective directors, officers, employees and agents harmless from and
against any and all Losses incurred in connection with or arising out of any
Third Party Claim relating to (i) any material breach by EpiCept of any of its
representations, warranties or obligations pursuant to this Agreement, (ii) any
gross negligence or willful misconduct of EpiCept in the exercise of any of its
rights or the performance of any of its obligations under this Agreement,
(iii) any product liability, clinical trial liability or other claims arising
from the manufacture, handling, packaging, storage, sale or other disposition of
any Licensed Product prior to the Effective Date, (iv) subject to Section 8.1,
any liability or other claims from the manufacture, handling, packaging,
storage, sale or other disposition of any Licensed Product by EpiCept or any of
its Affiliates or sublicensees, or (v) any liability or claims arising from
Licensed Product supplied by or on behalf of EpiCept to Adolor for clinical
supply pursuant to Section 3.10 that was not manufactured in accordance with
current Good Manufacturing Practices, the specifications and/or all applicable
laws and regulations.

8.3 Indemnification Procedures.

(a) In the case of a Third Party Claim made by any Person who is not a Party to
this Agreement (or an Affiliate thereof) as to which a Party (the “Indemnitor”)
may be obligated to provide indemnification pursuant to this Agreement, such
Party seeking indemnification hereunder (“Indemnitee”) will notify the
Indemnitor in writing of the Third Party Claim (and specifying in reasonable
detail the factual basis for the Third Party Claim and to the extent known, the
amount of the Third Party Claim) reasonably promptly after becoming aware of
such Third Party Claim; provided, however, that failure to give such
notification will not affect the indemnification provided hereunder except to
the extent the Indemnitor shall have been actually prejudiced as a result of
such failure.

(b) If a Third Party Claim is made against an Indemnitee and the Indemnitor
acknowledges in writing its obligation to indemnify the Indemnitee therefor, the
Indemnitor will be entitled, within one hundred twenty (120) days after receipt
of written notice from the Indemnitee of the commencement or assertion of any
such Third Party Claim, to assume the defense thereof (at the expense of the
Indemnitor) with counsel selected by the Indemnitor and reasonably satisfactory
to the Indemnitee, for so long as the Indemnitor is conducting a good faith and
diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses

 

- 25 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

subsequently incurred by the Indemnitee in connection with the defense thereof;
provided, that if under applicable standards of professional conduct a conflict
of interest exists between the Indemnitor and the Indemnitee in respect of such
claim, such Indemnitee shall have the right to employ separate counsel (which
shall be reasonably satisfactory to the Indemnitor) to represent such Indemnitee
with respect to the matters as to which a conflict of interest exists and in
that event the reasonable fees and expenses of such separate counsel shall be
paid by such Indemnitor; provided, further, that the Indemnitor shall only be
responsible for the reasonable fees and expenses of one separate counsel for
such Indemnitee. If the Indemnitor assumes the defense of any Third Party Claim,
the Indemnitee shall have the right to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by the
Indemnitor. If the Indemnitor assumes the defense of any Third Party Claim, the
Indemnitor will promptly supply to the Indemnitee copies of all correspondence
and documents relating to or in connection with such Third Party Claim and keep
the Indemnitee informed of developments relating to or in connection with such
Third Party Claim, as may be reasonably requested by the Indemnitee (including,
without limitation, providing to the Indemnitee on reasonable request updates
and summaries as to the status thereof). If the Indemnitor chooses to defend a
Third Party Claim, all Indemnitees shall reasonably cooperate with the
Indemnitor in the defense thereof (such cooperation to be at the expense,
including reasonable legal fees and expenses, of the Indemnitor). If the
Indemnitor does not elect to assume control of the defense of any Third Party
Claim within the one hundred twenty (120) day period set forth above, or if such
good faith and diligent defense is not being or ceases to be conducted by the
Indemnitor, the Indemnitee shall have the right, at the expense of the
Indemnitor, after three (3) Business Days notice to the Indemnitor of its intent
to do so, to undertake the defense of the Third Party Claim for the account of
the Indemnitor (with counsel selected by the Indemnitee), and to compromise or
settle such Third Party Claim, exercising reasonable business judgment.

(c) If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee will agree to any settlement,
compromise or discharge of such Third Party Claim that the Indemnitor may
recommend that by its terms obligates the Indemnitor to pay the full amount of
Losses (whether through settlement or otherwise) in connection with such Third
Party Claim and unconditionally and irrevocably releases the Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee’s prior written consent, the
Indemnitor shall not consent to any settlement, compromise or discharge
(including the consent to entry of any judgment), and the Indemnitee may refuse
in good faith to agree to any such settlement, compromise or discharge, that
provides for injunctive or other nonmonetary relief affecting the Indemnitee. If
the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee for a Third Party Claim, the Indemnitee shall not (unless required by
law) admit any liability with respect to, or settle, compromise or discharge,
such Third Party Claim without the Indemnitor’s prior written consent (which
consent shall not be unreasonably withheld).

8.4 Insurance Proceeds. Any indemnification hereunder shall be made net of any
insurance proceeds recovered by the Indemnitee (it being understood that an
Indemnitee may simultaneously pursue an insurance claim and a claim for
indemnification hereunder); provided, however, that if, following the payment to
the Indemnitee of any amount under this Article 8, such Indemnitee recovers any
insurance proceeds in respect of the claim for which such indemnification
payment was made, the Indemnitee shall promptly pay an amount equal to the
amount of such proceeds (but not exceeding the amount of such indemnification
payment) to the indemnifying Party.

 

- 26 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

8.5 Insurance. Each Party agrees to obtain and maintain commercial general
liability insurance, including clinical trials and products liability insurance,
with reputable and financially secure insurance carriers, in such amounts and
subject to such deductibles as are reasonable and customary in the
pharmaceutical industry for companies of comparable size and activities. Each
Party shall maintain such insurance for so long as Licensed Products in the
Territory continue to be developed, manufactured or sold and thereafter for so
long as is necessary to cover any and all Third Party Claims which may arise
from the development, manufacture or sale of a Licensed Product in the
Territory. Upon reasonable request by a Party, the other Party shall produce
evidence that such insurance policies are valid, kept up to date and in full
force and effect.

ARTICLE 9

TERM AND TERMINATION

9.1 Term.

(a) Except as set forth in Section 11.13, unless earlier terminated by mutual
agreement of the Parties in writing or pursuant to the provisions of this
Article 9, this Agreement will continue in full force and effect on a
country-by-country and Licensed Product-by-Licensed Product basis until the
obligation to pay Royalties with respect to the sale of a Licensed Product in
such country expires (the “Term”).

(b) On a country-by-country basis and on a Licensed Product-by-Licensed Product
basis, upon the scheduled expiration (as contemplated in Section 5.2) of the
obligation to pay Royalties with respect to the sale of such Licensed Product in
such country, the licenses granted hereunder shall become fully paid up,
royalty-free, perpetual and irrevocable and the exclusivity restrictions
pursuant to Section 2.3 with respect to such country shall no longer be
applicable.

9.2 Voluntary Termination by Adolor. Notwithstanding any other provision herein,
Adolor may terminate this Agreement on a country-by-country basis and/or
Licensed Product-by-Licensed Product basis or in its entirety at any time upon
one hundred twenty (120) days advance written notice to EpiCept.

9.3 Material Breach. Upon a material breach of this Agreement by Adolor on the
one hand, or EpiCept on the other hand (in such capacity, the “Breaching
Party”), the other Party (in such capacity, the “Non-Breaching Party”) may
provide written notice (a “Breach Notice”) to the Breaching Party specifying the
material breach. If the Breaching Party fails to cure such material breach
during the ninety (90) day period (or, if applicable, such longer period, but
not to exceed one hundred and eighty (180) days, as would be reasonably
necessary for a diligent party to cure such material breach, provided the
Breaching Party has commenced and continues its diligent efforts to cure during
the initial ninety (90) day period following the date on which the Breach Notice
is provided), then the Non-Breaching Party may terminate this Agreement on a
Licensed Product-by-Licensed Product and country-by-country basis with respect
to the Licensed Product and country to which the breach relates. If Adolor is
the Breaching Party and the material breach

 

- 27 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

relates to a particular Licensed Product (such as, e.g., and without limitation
the LidoPAIN® SP Product) in a particular country within the Territory and
EpiCept has elected to terminate this Agreement with respect to such Licensed
Product in such country, at EpiCept’s written request, Adolor agrees to and
hereby does assign to EpiCept any IND or foreign equivalent thereof for such
Licensed Product in such country. By way of example and not by limitation, if
Adolor is the Breaching Party and the material breach relates to the LidoPAIN®
SP Product in the United States, at the written request of EpiCept, Adolor
agrees to and hereby assigns back to EpiCept IND number 63,666. Notwithstanding
the foregoing, the cure period for any failure by Adolor to make Milestone
Payments or Royalty payments due hereunder shall be thirty (30) days; provided
further, however, that the failure by Adolor to make any such payment shall not
be considered a breach to the extent that such payment is the subject of a good
faith dispute by Adolor. For the purposes of this Section 9.3, material breach
shall mean a breach which materially adversely affects the rights under this
Agreement of the other Party with respect to the applicable Licensed Product in
the applicable country in the Territory.

9.4 Bankruptcy. Either Party may, subject to the provisions set forth herein,
terminate this Agreement by giving the other Party written termination notice
if, at any time, the other Party shall: (a) file in any court pursuant to any
statute a petition for bankruptcy or insolvency, or for reorganization in
bankruptcy, or for an arrangement or for the appointment of a receiver, trustee
or administrator of such Party or of its assets; (b) be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof;
(c) propose or be a party to any dissolution; or (d) make an assignment for the
benefit of its creditors. Should EpiCept become a party to a bankruptcy
proceeding and such proceeding is not dismissed within sixty (60) days then, to
the extent permitted by law, this Agreement and the licenses granted by EpiCept
hereunder shall be adopted by any bankruptcy trustee or relevant Third Party
charged with the disposition of same, and shall not be rejected by same, it
being the Parties’ intent that, in such event, Adolor and its Affiliates and
sublicensees shall be entitled to retain the rights granted to them hereunder by
EpiCept.

9.5 Continuing Rights of Sublicensees. Upon any termination of this Agreement,
each sublicense previously granted by Adolor, or any of its Affiliates, to any
Person that is not an Affiliate of Adolor (each, an “Independent Sublicensee”)
shall, at EpiCept’s option, remain in effect and shall become a direct license
or sublicense, as the case may be, of such rights by EpiCept to such Independent
Sublicensee, subject to the Independent Sublicensee agreeing in writing to
assume Adolor’s terms, conditions and obligations to EpiCept under this
Agreement as they pertain to the sublicensed rights.

9.6 Effect of Expiration or Termination. Expiration or termination of this
Agreement pursuant to this Article 9 shall not (i) relieve a Party hereto of any
obligation accruing to such Party prior to such termination, or (ii) result in
the waiver of any right or remedy by a Party hereto accruing to such Party prior
to such termination.

9.7 Limitation of Liabilities. NOTWITHSTANDING THE FOREGOING, EXCEPT AS MAY BE
THE CASE UNDER ARTICLE 8 ABOVE WITH RESPECT TO INDEMNIFICATION FOR THIRD PARTY
CLAIMS, NO PARTY WILL BE LIABLE TO ANY OF THE OTHER PARTIES FOR PUNITIVE,
EXEMPLARY, SPECIAL, INDIRECT,

 

- 28 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOST PROFITS,
BUSINESS OR GOODWILL) ATTRIBUTABLE TO ANY BREACH OR DEFAULT BY SUCH PARTY UNDER
THIS AGREEMENT. THIS LIMITATION SHALL SURVIVE ANY FAILURE OF THE ESSENTIAL
PURPOSE OF A LIMITED OR EXCLUSIVE REMEDY SET FORTH HEREIN.

ARTICLE 10

INTELLECTUAL PROPERTY

10.1 Ownership of Technology and Patent Rights.

(a) EpiCept shall own any Technology, and EpiCept Improvements and EpiCept
Future Patents claiming such Technology, invented, developed or discovered
solely by EpiCept or its Affiliate’s employees or agents.

(b) Adolor shall own any Technology, and any Patent Rights claiming such
Technology, invented, developed or discovered solely by Adolor’s or its
Affiliate’s employees or agents in the performance of Adolor’s obligations and
the exercise of its rights under this Agreement (respectively, “Adolor
Inventions”) for use in Adolor’s sole discretion. EpiCept shall have no rights,
title or interest in or to any Adolor Inventions. Nothing herein shall obligate
Adolor to file, prosecute, defend or maintain any applications or patents
covering Adolor Inventions.

10.2 Prosecution of EpiCept Licensed Patents. EpiCept shall have the obligation
to diligently Prosecute the Patent Rights within the EpiCept Licensed Patents
and EpiCept Improvements in the Territory, through patent counsel selected by
EpiCept and reasonably acceptable to Adolor. EpiCept and Adolor shall consult
and cooperate with each other regarding the Prosecution of the EpiCept Licensed
Patents.

10.3 Right to Consult. During the Term of this Agreement, EpiCept shall copy
Adolor, or have Adolor copied, on all substantive documents relating to EpiCept
Licensed Patents and EpiCept Improvements received from or to be filed in any
patent office in the Territory, within fifteen (15) days of receipt from the
patent office and at least fifteen (15) days prior to filing with the patent
office, respectively, including without limitation copies of each patent
application, official action, response to official action, declaration,
information disclosure statement, request for terminal disclaimer, request for
patent term extension, and request for reexamination. Adolor shall have the
right to comment on the Prosecution of the EpiCept Licensed Patents and EpiCept
Improvements and provide such comments to EpiCept’s patent counsel, and EpiCept
shall require its patent counsel to consider in good faith such comments from
Adolor, and, to the extent not inconsistent with EpiCept’s rights and/or
commercial interests, EpiCept shall require its patent counsel to incorporate
all such comments. In the event that Adolor’s comments are inconsistent with
EpiCept’s rights and/or commercial interests, EpiCept and Adolor agree to
negotiate in good faith a Prosecution strategy with respect to the relevant
EpiCept Licensed Patents and/or EpiCept Improvements that would adequately cover
Adolor’s interests, without adversely affecting EpiCept’s rights and/or
commercial interests. If Adolor fails to provide its comments with respect to
the Prosecution of a patent application and/or patent within the EpiCept
Licensed Patents and/or EpiCept Improvements at least five (5) days prior to the
deadline for filing or otherwise responding to the relevant paper in the
relevant patent office, EpiCept shall be free to act without consideration of
Adolor’s comments.

 

- 29 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

10.4 Abandonment of Prosecution by EpiCept. EpiCept shall notify Adolor in the
event it is unable for any reason to meet its obligations under Section 10.2.
Such notification shall be given within a reasonable period (i.e., with
sufficient time for Adolor to take whatever action may be necessary or desired)
prior to the date on which such patent application(s) or patent(s) will lapse or
go abandoned. Adolor shall then have the option, exercisable upon written
notification to EpiCept, to assume full responsibility, at its discretion and
its sole cost and expense, for Prosecution of the affected patent application(s)
or maintenance of any of the affected patent(s) in such country or countries in
the Territory; provided, however, Adolor may offset any such costs and expenses
against any Milestone Payments or Royalties due to EpiCept.

10.5 Patent Term Extensions. Adolor shall have the right to request that EpiCept
file all applications and take actions necessary to obtain patent extension
pursuant to 35 U.S.C. § 156 or like foreign statutes for the EpiCept Licensed
Patent Rights in the Territory, which extensions shall be owned by EpiCept. If
EpiCept declines to pursue such patent extensions, then Adolor shall have the
right (at Adolor’s cost and expense) on behalf of EpiCept to file all such
applications and take all such actions necessary to obtain such patent
extensions. EpiCept agrees to sign such further document and take such further
actions (all at Adolor’s expense) as may be requested by Adolor in this regard.

10.6 Patent Marking. Adolor and its Affiliates and its sublicensees shall mark
all Licensed Products made under this Agreement with a notice in accordance with
35 U.S.C. §287 and similar marking provisions in foreign countries. The Parties
agree that listing of the patent numbers in the package inserts or foreign
equivalent shall be considered sufficient marking of Licensed Products as
required by this Section 10.6.

10.7 Third Party Infringement.

(a) Suits for Infringement of the EpiCept Licensed Patents and EpiCept
Improvements. If EpiCept or Adolor becomes aware of infringement of any patent
included in the EpiCept Licensed Patents or EpiCept Improvements by a Third
Party in the Territory, such Party shall promptly notify the other Party in
writing to that effect and provide a summary of the relevant facts and
circumstances known to such Party relating to such infringement (“Infringement
Notice”). EpiCept shall have the right, at its sole discretion, on its own
behalf, to institute, prosecute and control any action or proceeding to restrain
infringement of any EpiCept Licensed Patents or EpiCept Improvements licensed to
Adolor hereunder. Adolor agrees to be joined as a Party plaintiff if necessary
to prosecute the action or proceeding and shall provide all reasonable
cooperation, including any necessary use of its name, required to prosecute such
litigation. EpiCept shall have sole control of any such suit and all
negotiations for its settlement or compromise, provided that, EpiCept shall not
settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof without the prior written consent of Adolor,
which consent shall not be unreasonably withheld, conditioned or delayed.

(b) Step-in Right for Adolor. If, prior to the expiration of three (3) months
from said Infringement Notice, EpiCept has not obtained a discontinuance of an
alleged

 

- 30 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

infringement by a Third Party or brought an infringement action or proceeding or
otherwise taken appropriate action to abate such infringement, or if EpiCept
shall notify Adolor at any time prior thereto of its intention not to bring suit
against an alleged infringer and such infringement is relevant to a Licensed
Product in the Territory, then, and in those events only, Adolor shall have the
right, but not be obligated, to institute, prosecute and control any action or
proceeding to restrain such infringement. EpiCept agrees to be joined as a Party
plaintiff if necessary to prosecute the action or proceeding and shall provide
all reasonable cooperation, including any necessary use of its name, required to
prosecute such litigation. Adolor shall have sole control of any such suit and
all negotiations for its settlement or compromise, provided that Adolor shall
not settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof without the prior written consent of EpiCept,
which consent shall not be unreasonably withheld, conditioned or delayed.

(c) Costs and Recoveries from Infringement Action. Each Party shall assume and
pay all of its own out-of-pocket costs incurred in connection with any
litigation or proceedings described in this Section 10.7 including, without
limitation, the fees and expenses of that Party’s counsel. Any recovery obtained
by any Party as a result of any proceeding described in this Section 10.7, by
settlement or otherwise, shall be applied in the following order of priority:
(i) first, to reimburse each Party for all litigation costs in connection with
such proceeding paid by that Party and not otherwise recovered (on a pro rata
basis based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and (ii) second, the
remainder of the recovery shall be shared equally.

(d) Declaratory Actions & Counterclaims Against Adolor or EpiCept. In the event
that an action alleging invalidity or non-infringement of any of the EpiCept
Licensed Patents or EpiCept Improvements shall be brought against EpiCept or
Adolor, EpiCept, at its sole discretion, shall have the right, within thirty
(30) days after the commencement of such action, to take or regain control of
the action at its own expense. If EpiCept shall determine not to exercise this
right, Adolor may take over or remain as lead counsel for the action at Adolor’s
sole discretion. Any recovery obtained from such litigation, proceeding or
settlement shall be shared in accordance with Section 10.7(c).

10.8 Infringement of Third Party Rights.

(a) Infringement Claims. With respect to any and all claims instituted by Third
Parties for patent infringement involving the manufacture, use, offer for sale
or sale of a Licensed Product covered by the EpiCept Licensed Patents or EpiCept
Improvements in the Territory during the Term, except for any such claims for
which EpiCept is obligated to indemnify Adolor under Section 8.2, Adolor shall
promptly notify EpiCept of such claim, and Adolor shall have the right, at its
sole discretion, to defend and control any action or proceeding with respect to
such claim. EpiCept agrees to be joined as a party if necessary to defend the
action or proceeding and shall provide all reasonable cooperation, including any
necessary use of its name, required to defend such litigation. Adolor shall have
sole control of any such suit and all negotiations for its settlement or
compromise, provided that, Adolor shall not settle or compromise any such suit
or enter into any consent order for the settlement or compromise thereof without
the prior written consent of EpiCept, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

- 31 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) Step-in Right for EpiCept. If, prior to the expiration of three (3) months
from said claim being brought, or such sooner period as may be necessary to
appropriately respond to said claim, Adolor has not elected to defend such
action or proceeding, or if Adolor shall notify EpiCept at any time prior
thereto of its intention not to defend such action or proceeding, then, and in
those events only, EpiCept shall have the right, but not be obligated, to defend
and control any action or proceeding. Adolor agrees to be joined as a party if
necessary to defend the action or proceeding and shall provide all reasonable
cooperation, including any necessary use of its name, required to defend such
litigation. EpiCept shall have sole control of any such suit and all
negotiations for its settlement or compromise, provided that EpiCept shall not
settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof without the prior written consent of Adolor,
which consent shall not be unreasonably withheld, conditioned or delayed.

(c) Costs and Expenses from Defending an Infringement Action. For so long as
Adolor has and continues to defend such action or proceeding, the Parties shall
share equally all out-of-pocket costs and expenses incurred in connection with
any litigation or proceedings described in this Section 10.8, including without
limitation, the fees and expenses of counsel.

ARTICLE 11

MISCELLANEOUS

11.1 Assignment. This Agreement may not be assigned or otherwise transferred (in
whole or in part, whether voluntarily, by operation of law or otherwise) by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably withheld); provided, however, that such consent shall
not be required if (i) the assignment is to an Affiliate, or (ii) the assignment
is in connection with the transfer or sale of all or substantially all of the
transferor’s business (whether by asset sale, merger, consolidation, or similar
transaction). This Agreement shall be binding upon the permitted successors and
assigns of the Parties.

11.2 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.3 Force Majeure. Neither Party shall be liable to the other Party for loss or
damages, or shall have any right to terminate this Agreement for any default or
delay attributable to any Force Majeure, provided that the Party affected gives
prompt notice of any such cause to the other Party. The Party giving such notice
shall thereupon be excused from such of its obligations hereunder for so long as
it is thereby disabled from performing such obligations; provided, however, that
such affected Party promptly commences and continues to use its Commercially
Reasonable Efforts to cure such disablement as soon as practicable.

 

- 32 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

11.4 Notices. Notices to EpiCept shall be addressed to:

EpiCept Corporation

270 Sylvan Avenue

Englewood Cliffs, New Jersey 07632

Attention: Chief Executive Officer

Facsimile No.: (201) 837-0200

with a copy to:

Pennie & Edmonds LLP

1155 Avenue of the Americas

New York, New York 10036

Attention: Ann Gisolfi

Facsimile No: (212) 869-9741

Notices to Adolor shall be addressed to:

Adolor Corporation

700 Pennsylvania Drive

Exton, Pennsylvania 19341

Attention: General Counsel

Facsimile No.: (484) 595-1582

with a copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, New Jersey 08540

Attention: Randall B. Sunberg

Facsimile No.: (609) 919-6639

Either Party may change the address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(i) sent by registered or certified mail, return receipt requested, postage
prepaid, (ii) sent via a reputable overnight courier service, or (iii) sent by
facsimile transmission, in each case properly addressed in accordance with the
paragraphs above. The effective date of any notice shall be the actual date of
receipt by the Party receiving the same.

11.5 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

11.6 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

- 33 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts and such counterparts taken together shall constitute one and the
same agreement. This Agreement may be executed by facsimile signatures, which
signatures shall have the same force and effect as original signatures.

11.8 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

11.9 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice of
law provisions thereof. Each Party hereby submits itself for the purpose of this
Agreement and any controversy arising hereunder to the exclusive jurisdiction of
the state and federal courts located in the State of Delaware, and any courts of
appeal therefrom, and waives any objection on the grounds of lack of
jurisdiction (including, without limitation, venue) to the exercise of such
jurisdiction over it by any such courts. Prior to bringing a legal action
against the other Party, such dispute shall be separately negotiated by the
Parties hereto in good faith and all reasonable efforts undertaken to settle
amicably such matters before resorting to further legal recourse, as follows:
upon the occurrence of a dispute between the Parties, including, without
limitation, any breach of this Agreement or any obligation relating thereto, or
any dispute with respect to whether a product is a Licensed Product, the matter
shall be referred first to the officers of EpiCept and Adolor having
responsibility for the subject matter of the dispute, or their designees. The
officers, or their designees, as the case may be, shall negotiate in good faith
to resolve such dispute in a mutually satisfactory manner for up to thirty
(30) days. If such efforts do not result in mutually satisfactory resolution of
the dispute, the matter shall be referred to the chief executive officers of
EpiCept and Adolor, or their designees. The chief executive officers, or their
designees, as the case may be, shall negotiate in good faith to resolve such
dispute in a mutually satisfactory manner for up to thirty additional (30) days,
or such longer period of time to which the chief executive officers may agree.

11.10 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable provisions of this Agreement
shall not affect the validity of this Agreement as a whole, unless the invalid,
illegal or unenforceable provisions are of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid, illegal or unenforceable
provisions.

11.11 Entire Agreement of the Parties. This Agreement hereby, together with the
Schedules and Exhibits hereto and thereto, constitute and contain the complete,
final and exclusive understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements whether oral or written, between the Parties respecting the subject
matter hereof and thereof.

 

- 34 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

11.12 Independent Contractors. The relationship between the Parties created by
this Agreement is one of independent contractors and neither Party shall have
the power or authority to bind or obligate the other except as expressly set
forth in this Agreement.

11.13 Accrued Rights; Surviving Obligations. Unless explicitly provided
otherwise in this Agreement, termination, relinquishment or expiration of this
Agreement for any reason shall be without prejudice to any rights, which shall
have accrued to the benefit to any Party prior to such termination,
relinquishment or expiration, including damages arising from any breach
hereunder. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly indicated to survive termination or
expiration of the Agreement, including, without limitation, those obligations
set forth in Sections 2.6, 5.7, 9.1(b), 9.5, 9.6, 9.7 and 10.1 and Articles 6,
7, 8 and 11 hereof.

11.14 Compliance with Export Regulations. None of the Parties shall export any
technology licensed to it by the other Party under this Agreement, except in
compliance with United States export laws and regulations.

11.15 Expenses. Unless otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party which shall have incurred the same and the
other Party shall have no liability relating thereto.

11.16 No Third Party Beneficiaries. No person or entity other than the Parties
hereto and their respective Affiliates, successors and permitted assigns shall
be deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

11.17 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

[Signature Page Immediately Follows]

 

- 35 -

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.

 

EPICEPT CORPORATION By:  

/s/ John V. Talley

Name:   John V. Talley Title:   Chief Executive Officer ADOLOR CORPORATION By:  

/s/ Michael R. Dougherty

Name:   Michael R. Dougherty Title:   Senior Vice President, Chief Operating
Officer and Chief Financial Officer

 

 

SIGNATURE PAGE TO LICENSE AGREEMENT

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 1.20

EpiCept Licensed Patents

United States

1. U.S. Patent No. 6383511 *

2. U.S. Patent Application Serial No. 10/137685 (U.S. Publication No.
20020128285) (Allowed 6/25/03) *

3. U.S. Patent Application Serial No. 10/045730 (U.S. Publication No.
20030082225)

Canada

1. CA 2387888

Mexico

1. MX 2002/004106

PCT

1. PCT/US02/33195

Included but not recited are any foreign counterparts outside of the Territory
to the extent required to practice the rights granted to Adolor in
Section 2.1(b) of this Agreement.

 

--------------------------------------------------------------------------------

* The Patent Rights contained in these EpiCept Licensed Patents shall
collectively be referred to as the “Cassel Patents”.

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 1.34

LidoPAIN® SP Product Data

[**]

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 3.1(a)

Final Audited Study Reports

Protocol EPC-2001: A Randomized, Double-Blind , Parallel-Group,
Placebo-Controlled Clinical Study to Evaluate the Effects of Topical Lidocaine
Patches in Post-Herniorrhapy Patients

Protocol 1965EP0103: A Double-Blind, Multi-Site, Placebo-Controlled Assay to
Determine the Skin Sensitization Potential of One (1) Test Product When Applied
to the Skin of 200 Health Human Subjects in a Shared Panel Assay

EPC2002-03: A Randomized, Open-Label, Crossover Study to Evaluate the
Pharmacokinetics and Safety after Application of Two Topical Lidocaine Patches
(LidoPAIN-SP versus Lidoderm) in Healthy Volunteers on Various Parts of the
Body.

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 3.1(b)

Form of Letter to FDA

EpiCept Corporation IND Transfer Information and Forms

                                , 200  

[Name, Title]

[Division]

Food and Drug Administration

[Address]

 

Subject:      IND [number]      General Correspondence:      [product]®     
Transfer of IND           Serial No. XXX

Dear                         :

The purpose of this correspondence is to inform you that effective
                    , 200  , EpiCept Corporation hereby transfers the
sponsorship and all responsibilities of IND [number] ([name]®) to Adolor
Corporation [            will no longer be the agent for the IND.]

EpiCept Corporation and [agent] will provide Adolor Corporation with the
original IND and all records pertaining to it. Adolor Corporation will assume
all administrative and reporting responsibilities of the [product]® IND from the
date of transfer.

Future communications regarding this IND should be directed to:

[Employee]

[Title]

Adolor Corporation

700 Pennsylvania Drive

Exton, Pennsylvania 19341

Phone:                          

Fax:                               

If you have any questions, please contact the undersigned at [telephone number].

Sincerely,

 

[Name]

[Title]

[Company]

[Address]

[cc:                         , FDA Project Manager]

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Schedule 3.2

EpiCept Conduct of Current Study

[**]

Schedule 3.10(a)

Cost Per Patch

[**]

Schedule 4.1

EpiCept Wire Transfer Instructions

[**]

 

 

[**] CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

AMENDMENT #1 TO

LICENSE AGREEMENT

THIS AMENDMENT #1 TO LICENSE AGREEMENT (this “Amendment #1”), dated as of
October     , 2004 (the “Effective Date”), is made by and between Adolor
Corporation, a Delaware corporation having its principal office at 700
Pennsylvania Drive, Exton, Pennsylvania 19341 (“Adolor”), and EpiCept
Corporation, a Delaware corporation having its principal office at 270 Sylvan
Avenue, Englewood Cliffs, New Jersey 07632 (“EpiCept”). Adolor and EpiCept are
each sometimes referred to individually as a “Party” and together as the
“Parties.”

WHEREAS, Adolor and EpiCept entered into that certain License Agreement dated
July 23, 2003 (the “Agreement”); and

WHEREAS, Adolor and EpiCept desire to amend the Agreement to facilitate their
respective clinical development activities.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, Adolor and EpiCept,
intending to be legally bound, hereby agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

 

2. A new Section 3.4(c) is hereby added to the Agreement as follows:

Mutual Coordination. The Parties acknowledge and agree that coordination of
their independent pre-clinical and clinical activities with respect to LidoPAIN
SP may be mutually beneficial. Prior to implementing any protocols intended to
lead to marketing approval of Licensed Products in a Party’s territory, each
Party, or its respective Affiliate, licensee or sublicensee, as applicable,
shall provide its protocols to the other Party’s contact person for review and
comment. The receiving Party shall have the right to provide the submitting
Party, or its Affiliate, licensee or sublicensee, as applicable, with comments
regarding any protocol within ten (10) days after the receiving Party’s receipt
of the protocol. The submitting Party, or its Affiliate, licensee or
sublicensee, as applicable, shall take such comments into consideration,
provided that the submitting Party shall retain final decision-making authority
with respect to any and all protocols.

EpiCept agrees that pursuant to this Section 3.4(c) EpiCept shall provide at no
cost to Adolor clinical trial data generated from EpiCept’s European clinical
trial EPC 2004-01. EpiCept agrees to provide the data in form and format
reasonably requested by Adolor to facilitate filing such data with the FDA.
EpiCept agrees that Adolor shall have the full right to use the clinical trial
data for development, regulatory and commercialization of Licensed Products.
Adolor agrees to provide to EpiCept, to the extent that it would not violate the
terms of any agreement between Adolor and a third party, in form and format
reasonably requested by EpiCept, data generated by Adolor relating to the
lidocaine patches manufactured by Corium International, Inc. (“Corium”) which
data is necessary for EpiCept’s use of such lidocaine patches in EpiCept’s
European clinical trial EPC



--------------------------------------------------------------------------------

2004-01, including without limitation stability and toxicology data provided
that it is understood that Adolor will not be required to provide any data which
it would not generate for its own use. Adolor agrees that EpiCept shall have the
full right to use such data for the development, regulatory and
commercialization of sterile lidocaine patches.

 

3. A new Section 3.10(e) is hereby added to the Agreement as follows:

Clinical and Commercial Supply. The Parties acknowledge that Adolor is working
with Corium) to develop and supply for Adolor a sterile lidocaine patch for
clinical and commercial supply. As provided in Section 3.10(d), Adolor consents
to EpiCept negotiating and entering into a contract with Corium pursuant to
which Corium manufactures for and supplies to EpiCept clinical and commercial
supplies of sterile lidocaine patches for use by EpiCept, its Affiliates or
licensees outside the Territory. Adolor shall advise Corium that Corium may
disclose confidential information regarding the lidocaine patch manufactured by
Corium to EpiCept which information is required by EpiCept to use the lidocaine
patch manufactured by Corium in EpiCept’s European clinical trial EPC 2004-01.
With respect to clinical supplies, for EpiCept’s European clinical trial EPC
2004-01, such patches shall have the same specifications as the sterile
lidocaine patches which Corium is manufacturing for Adolor. Within five
(5) business days after written request of EpiCept, Adolor shall give written
notice of such consent to Corium. The terms of such purchase and supply shall be
the subject of a separate agreement between EpiCept and Corium. Neither party
makes any representation and warranty with respect to (i) supplies of sterile
lidocaine patches purchased by either party from Corium, (ii) analytical
methods, release specifications, or any data or information related to supplies
of sterile lidocaine patches purchased by either party from Corium. EpiCept and
Adolor expressly acknowledge and agree that neither party shall have any
liability whatsoever to the other party for any such sterile lidocaine patches
purchased by a party from Corium, analytical methods, release specifications,
any data or information or otherwise. As additional examples and in no way
limiting the foregoing, neither party makes any representation and warranty
(i) that any such sterile lidocaine patch made, used, sold or otherwise
purchased by either party from Corium is or will be free from infringement of
patents, copyrights, trademarks, industrial design or other intellectual
property rights of any Third Party; (ii) regarding the effectiveness, value,
safety, non toxicity, patentability, or design of any such sterile lidocaine
patch; and/or (iii) the accuracy or completeness of any data or information
provided by Corium to either party. ADOLOR AND EPICEPT EXPRESSLY DISCLAIM AND
RENOUNCE ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

This Amendment may be executed in counterparts and such counterparts taken
together shall constitute one and the same agreement. This Amendment may be
executed by facsimile signatures, which signatures shall have the same force and
effect as original signatures.

With respect to the foregoing amended and new sections, if there is a conflict
between the terms of the Agreement and the terms of this Amendment, the terms of
this Amendment shall govern.



--------------------------------------------------------------------------------

Except as set forth in this Amendment #1, the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Amendment #1 as of the Effective Date.

 

EPICEPT CORPORATION By:  

/s/ John V. Talley

Name:   John V. Talley Title:   Chief Executive Officer ADOLOR CORPORATION By:  

/s/ Michael R. Dougherty

Name:   Michael R. Dougherty Title:   Senior Vice President, Chief Operating
Officer and Chief Financial Officer